Citation Nr: 0910498	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-37 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of 
crushing injury, left hand.

2.  Entitlement to a compensable disability evaluation for 
scars of the right hand, claimed as residuals of crushing 
injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1952 to August 
1955.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which the RO, in pertinent part, 
denied the Veteran service connection for residuals of 
crushing injury, left hand.  

The Veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in September 2008.  A 
transcript of that proceeding has been associated with the 
claims folder.  

The issue of entitlement to a compensable disability 
evaluation for scars of the right hand, claimed as residuals 
of crushing injury, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case decided herein 
have been completed.

2.  There is no competent medical evidence of record linking 
a currently existing left hand disability to the Veteran's 
active duty service.  


CONCLUSION OF LAW

The residuals of a crushing injury, left hand, were not 
incurred in or aggravated by active military duty and 
arthritis of the hand may not be presumed to be.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the Veteran was provided with VCAA notice 
in September 2006, prior to the January 2007 rating decision.  
Thus, the timing requirements of Pelegrini have been 
satisfied.   

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection for residuals of crushing 
injury, left hand.  The RO also explained what information 
and evidence he must submit and what information and evidence 
will be obtained by VA.  The Veteran was also notified 
regarding the assignment of disability ratings and effective 
dates.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159 (b), as well as the Court's holdings in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

The Board also concludes VA's duty to assist has been 
satisfied.  The VA treatment records are associated with the 
claims folder.  Nothing indicates that the Veteran has 
identified the existence of any relevant evidence that has 
not been obtained or requested.  Moreover, the Veteran was 
afforded a VA examination in January 2007.

The Board acknowledges that not all of the Veteran's service 
treatment records appear to be on file.  The RO requested the 
Veteran's service treatment records and in a September 2006 
response, the National Personnel Records Center (NPRC) noted 
that the records were fire-related and that there were no 
service treatment records available.  The NPRC did, however, 
provide records from the Department of the Army's Office of 
the Surgeon General (SGO) and the Veteran's separation 
examination report has also been associated with the claims 
folder.  

In such situations, where service records are incomplete, the 
Board has a heightened obligation to explain its findings and 
conclusions and carefully consider the benefit-of-the-doubt 
rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, 
the case law does not lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the Veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, there is no 
presumption, either in favor of the claimant or against VA, 
arising from missing records.  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005) (wherein the Court declined to 
apply an "adverse presumption" where records have been lost 
or destroyed while in government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

II.	Legal Criteria

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in or 
aggravated by service.  38 C.F.R. § 3.303(a) (2008).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 488 
(1997).  Finally, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).
Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993). This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay 
persons can provide an eye-witness account of a veteran's 
visible symptoms.  See Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991).

III.	Service Connection

The Veteran seeks service connection for residuals of a 
crushing injury to the left hand.  In the Travel Board 
hearing testimony, the Veteran testified that both of his 
hands were crushed by a boulder during service in Korea.  He 
explained that he was treated for his left hand, which 
included a wrapping of the hand.  He also reported that he 
experienced pain in his left hand since his separation from 
active service.   

As noted previously, the Veteran's service treatment records 
are not available.  The Board recognizes its heightened duty 
to explain its findings and conclusions and to consider the 
benefit of the doubt in cases where such records are 
unavailable.  See O'Hare, supra.  The SGO records reveal that 
the Veteran was seen for an injury that occurred during the 
line of duty in February 1953.  However, the record does not 
show whether the Veteran was treated for his left hand or 
whether his left hand was injured.  In the August 1955 
separation examination report, the Veteran's upper 
extremities were evaluated as normal.  The report reveals 
that the Veteran had scars on the right third and fourth 
fingers; however, there is no mention of the Veteran's left 
hand.  

The Board notes that the medical evidence is conflicting as 
to whether the Veteran has a current disability of the left 
hand.  

The VA treatment records from 2004 to 2008 document the 
Veteran's complaints of pain and numbness in both of his 
hands.  

In a January 2005 VA treatment record, the Veteran reported 
less strength in his hands and that he could not pick up 
heavy objects.  He also stated that his pain was very bad 
during the day and night.  The record shows that x rays were 
conducted and both hands showed old fractures.  

An August 2008 VA treatment record shows a notation of 
osteoarthritis (OA) of the hands.  

The Veteran was afforded a VA examination in August 2007.  
The Veteran reported that in 1953, while serving in Korea, he 
injured both hands while loading rocks on the back of a 
truck.  He reported that he had sutures in the lacerations of 
his right hand and stated that the sustained a fracture of 
his left little finger.  He stated that he was off duty 
following the treatment of his hand.  He stated that he did 
not seek treatment and was not treated currently.  He 
complained of aching in his hands and pain in both thumbs.  
The Veteran explained that after service, he worked various 
jobs as a machinist and a spray painter, but retired in May 
1988 due to various health issues.  He explained that he was 
able to perform these jobs with his hands and does not have 
problems with daily activities.  He did not report flare-ups 
or joint disease affecting the hands.  Examination of both 
hands revealed that he could fully flex and extend all his 
fingers.  There was a little deformity on the left little 
finger and the proximal interphalangeal joint on the finger 
lacked about 15 degrees, having full extension.  All motion 
was non painful and repetitive motion did not change 
anything.  In a September 2007 addendum to the examination 
report, the examiner noted that there was a normal 
examination of x rays of the left hand.  The examiner did not 
find any significant impairment in regard to the Veteran's 
left hand at that time.  

In January 2008, the August 2008 VA examiner provided an 
additional medical opinion.  He stated that, as noted in the 
September 2007 addendum, the Veteran had normal x rays of 
both hands and that he did not have any impairment in regard 
to either hand at that time.  There were no scars of the left 
hand, only the right hand.  A diagnosis of normal examination 
of x rays of hands was listed.  The examiner opined that 
other than the scars of the right hand, the Veteran had no 
diagnosed condition of the hands.  Therefore, the Veteran had 
no condition related to his crush injury in service except 
for the scars of the right hand due to the fact that his 
examination and the x rays of both hands were normal.  

The aforementioned medical evidence suggests that the Veteran 
does not have a current disability of the left hand.  See 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  However, since the VA treatment records show a 
notation of osteoarthritis of the hands and old fractures of 
the hands based on x ray results, the Board will resolve the 
benefit of the doubt in favor of the Veteran and concede that 
the Veteran has a current disability.  See 38 U.S.C.A. 
§ 5107(b).

Regardless of whether the Veteran has a current disability, 
there is no competent medical evidence relating the Veteran's 
left hand condition to service.  Without such evidence, 
service connection cannot be established.  Indeed, the only 
evidence of record that relates the Veteran's left hand 
condition to active service is the Veteran's own statements.  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).  As such, the Veteran's assertions 
regarding the etiology of his left hand condition is of 
little probative value.  

In addition, the Board observes that there is no competent 
medical evidence of left hand problems until VA treatment 
records dated in 2004, approximately 49 years after 
separation from active service.  The Court has indicated that 
the normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.); Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact).  Thus, the lack of any objective evidence of 
continuing left hand complaints, symptoms, or findings for 
approximately 49 years between the period of active duty and 
the medical records dated in 2004 is itself evidence which 
tends to show that the Veteran's left hand condition did not 
have its onset in service or for many years thereafter, thus 
militating against a grant of service connection on a direct 
or presumptive basis.  

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against a grant 
of service connection for residuals of crushing injury, left 
hand.  Thus, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for residuals of crushing 
injury, left hand, is denied.


REMAND

In an October 2008 rating decision, the RO continued the 
noncompensable disability evaluation for scars of the right 
hand, claimed as residuals of crushing injury.  In October 
2008, the Veteran submitted a timely Notice of Disagreement  
(NOD) with respect to the decision.  However, it does not 
appear that a Statement of the Case (SOC) was promulgated on 
the issue as required by 38 C.F.R. §§ 19.29 and 19.30.  In 
light of the present procedural posture of this issue, the 
RO/AMC must issue a Statement of the Case.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Take appropriate action, including 
issuance of a Statement of the Case, on 
the appeal initiated by the appellant 
regarding the October 2008 decision 
denying a compensable disability 
evaluation for scars of the right hand, 
claimed as residuals of crushing injury.  
The appellant should be advised of the 
need to file a timely substantive appeal 
in this matter if the appellant wishes to 
complete an appeal.  38 C.F.R. § 
20.302(b).  Then, only if the appeal is 
timely perfected, the issue is to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


